Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 21 December 1817
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 21 December 1817
				
				As Mr. Pope is so good as to offer to convey your skates to Boston I have siezed the opportunity of writing you a few lines in answer to your Letter my dear Charles which was very gratifying to me as it afforded ample proofs of your being good at school by the compliment so handsomely paid you by Mr. Gould—Such a compliment when it is addressed by a person in the capacity of a master or teacher is always pleasing and ought always to exite excite emulation and ambition to improve and I have no doubt that it will in act this manner on you and induce you to do every thing in your power to deserve and retain such a distinction—I am in such a hurry that I am obliged to close my Letter immediately entreating both John and you to believe that nothing can so completely contribute to my happiness and enjoyment as the commendations and praise of my Children which I have just received in a Letter from your good friend Harriet to whom and all the family I wish you to present the kind remembrance of your affectionate / Mother
				
					L C Adams
				
				
			